DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2021 has been entered.

Response to Amendment
With respect to the amendment, Akhtar et al. is introduced to also teach a relay/ repeater
 comprising additional functions including a O&M module and memory module to determine and store a closed subscriber group (CSG) list of authorized customer premises equipment authorized to access the network via the repeater. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 14-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012 in view of Akhtar et al. US 2015/0236777, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107.
As to claims 1 and 14, McKay teaches a method and apparatus, comprising:
donor antenna 20, the donor antenna including a four element directional array of patch antenna to communicate relay signals between the wireless repeater 10 and base station 26),
in response to determining, with circuitry, that a value of analog power of the downlink wireless millimeter waveform signal indicates more than nominal wireless communication between the wireless base station and one or more customer premises equipment (CPE) devices or other wireless devices, performing further actions, including amplifying, with an amplifier, the received downlink wireless millimeter waveform signal (figure 9, paragraphs 0042-0047, the repeater 10 uses automatic gain control for the downlink and uplink signal and includes a test mode to determine the signal strength of the down link signal for display with a channel selection indicator to assist with configuration and placement of the wireless repeater), and
transmitting, with another antenna, the amplified downlink wireless millimeter
waveform signal to one or more customer premises equipment (CPE) devices or other wireless
devices (figure 1, paragraph 0028, the wireless repeater 10 comprises a bi-directional amplifier 30 and polarized server antenna to transmit (and receive) cellular signals with the customer’s wireless communication device 18).
	McKay teaches a relay which displays the downlink gain setting and the measured downlink signal strength at the same time to give the user a better understanding of the operational conditions of the unit, but is silent to identifying wireless communication between 
	Ashtar teaches an indoor personal relay 0056 comprising a power controlled bidirectional amplifier and beam formed directional antenna to form a high SINR link with the based station (BS) 102 and user equipment (UE) and forwards the signals comprising data and control information from the BS 102 and the UE 103 and from the UE to the base station, paragraph figure 1, paragraphs 0054 - 0067. Ashtar discloses the relay also comprises a memory module 207 including a system information database, a data and control buffer used as a temporary storage for data and control messages which are exchanged between the UE and the BS, and a user database comprising a list of CSG users who are authorized to associate with the relay 101, figures 1 and 2, paragraphs 0026 and 0065.
	Since Ashtar also teaches a relay comprising directional antenna, a power control module, memory module and BS association module, see figure 2, it would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify the repeater/ relay circuit of McKay with the additional data and control messages used in the relay of Ashtar to control customer premises equipment access to the network via the repeater.
	Mckay teaches the wireless relay comprises donor and server directional array antenna, paragraphs 0028, 0029 and 0034, but is silent to the donor antenna communicating with the base station 26 is configured as a holographic meta surface beamforming antenna.
	Black teaches a holographic beamforming antenna based on Metamaterial Surface Scattering Technology, paragraphs 0012-0017. Black discloses an antenna system 130 comprising one or more feeds 120, an antenna 130 and control circuitry 110 including a transceiver 112 operated in a transmit or receive configuration for data transmission, figure 1, 
	Since Black teaches a directional antenna for data communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the directional donor or server antenna of McKay with the holographic metamaterial surface antenna of Black to electronically beamform the uplink and downlink cellular signals.
	McKay of McKay modified teaches a wireless repeater comprising a frequency band selection for operation in a cellular network, see figures 1 and 4, but is silent to the wireless repeater is selected for operation in the millimeter wave/ 5G cellular bands.
	Polehn teaches an optically controlled meta-material phased array (OCMPA) antenna system that is positioned where traditional cell sites cannot be placed and relays a cellular signal between a base station to the mobile device user, figure 1, paragraphs 0013-0020. Polehn teaches the OCMPA antenna uses meta-material technology to dynamically change its antenna characteristics or beam steer the signals that operate in one or more wireless networks of any type including 5G public land mobile networks operating in millimeter wave frequencies, paragraphs 0015-0016.
	Since Polehn teaches the OCMPA meta-material antenna is scaled to be on the order of the wavelengths of the received electromagnetic waves, it would have been obvious to one 

As to claims 2 and 15 with respect to claims 1 and 14, McKay teaches a donor and server directional array patch antenna, paragraphs 0028, 0029 and 0034, but is silent to the other or server antenna communicating with the mobile unit is configured as a holographic metasurface beamforming antenna.
	Black teaches a holographic beamforming antenna based on Metamaterial “Surface Scattering Technology, paragraphs 0012-0017. Black discloses an antenna system 130 comprising one or more feeds 120, an antenna 130 and control circuitry 110 including a transceiver 112 operated in a transmit or receive configuration for data transmission, figure 1, paragraph 0161. Black teaches the antenna 130 includes a body 132 comprising an array of EM scattering elements 134 with sub-wavelength spacing and control inputs 138 configured to adjust impedance of the EM scattering elements 134 responsive to controls from the control circuitry 110 to beamform the communication signal, figure 1, paragraph 0140. Black discloses the controller 114 is configured to control the array of EM scattering elements 134 of antenna 130 through the control inputs 138 of antenna 130 to operate according to a holographic modulation pattern, figures 1 and 2, paragraph 0141 and 0148-0149.
	Since Black teaches a directional antenna for data communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the directional donor or server antenna of McKay with the holographic metamaterial surface antenna of Black to electronically beamform the uplink and downlink cellular signals.

As to claims 3 and 16 with respect to claims 1 and 14, McKay teaches wherein the other antenna is an open-ended waveguide or patch antenna (figures 1 and 2, paragraph 0033, the server antenna 12 on the server side of the wireless unit 10 comprises a two-element vertical array of square patch antenna elements 13a-b).

As to claim 6 with respect to claim 1, McKay teaches receiving with the first holographic metasurface beamforming antenna is a receiving at an interior surface of a barrier and the transmitting with the other antenna is a transmitting from the interior surface of the barrier (figure 6, paragraph 0007, the server antenna, donor antenna and the bi directional amplifier are positioned on an interior surface such as a window sill next to a window).

As to claim 10 with respect to claim 1, McKay of McKay modified teaches receiving, with the other antenna, an uplink wireless millimeter waveform signal from the
one or more customer premises equipment (CPE) devices or other wireless devices, amplifying the received uplink wireless millimeter waveform signal  and transmitting, with the first holographic metasurface beamforming antenna, the uplink wireless millimeter waveform signal to the wireless base station (figure 1, paragraphs 0006-0008, the wireless repeater comprises a directional donor antenna, bi-directional amplifier and a server antenna for repeating uplink and downlink signals between the base station antenna and mobile device user).

As to claim 11 with respect to claim 10, McKay of McKay modified teaches amplifying of the received uplink wireless millimeter waveform signal and the amplifying of the received 

As to claim 12 with respect to claim 11, McKay of McKay modified teaches separately adjusting gains for the amplifying of the received uplink wireless millimeter waveform signal and the amplifying of the received downlink wireless millimeter waveform signal (figure 1, paragraphs 0031 0042-0045, automatic gain adjustment applied to the uplink and the downlink channel).

As to claim 17 with respect to claim 14, McKay of McKay modified teaches the first holographic metasurface beamforming antenna is further configured to transmit uplink wireless millimeter waveform signals, the other antenna is further configured to receive uplink wireless millimeter waveform signals, and the apparatus further comprises an uplink amplifier configured for input from the other antenna and output to the first holographic metasurface beamforming antenna (figure 1, paragraphs 0006-0008, the wireless repeater comprises a directional donor antenna, bi-directional amplifier and a server antenna for repeating uplink and downlink signals between the base station antenna and mobile device user).

As to claim 18 with respect to claim 17, McKay of McKay modified teaches the downlink and uplink amplifiers compose a bistatic amplifier with separately selectable downlink 

As to claim 20 with respect to claim 14, McKay of McKay modified teaches wherein the first holographic metasurface beamforming antenna provides separate vertical and horizontal polarization for both uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraphs 0028-0029, the donor antenna 20 is dual polarized configured for vertical polarization for the downlink in from the based station and horizontal polarization for the uplink to the base station).

As to claim 21 with respect to claim 14, McKay of McKay modified teaches the first holographic metasurface beamforming antenna provides combined vertical and horizontal polarization for both uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraphs 0028-0029, the donor antenna 20 is dual polarized configured for vertical polarization for the downlink in from the based station and horizontal polarization for the uplink to the base station).

As to claim 22 with respect to claim 14, McKay of McKay modified teaches the apparatus further includes an RF isolation spacer to reduce coupling between uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraph 0031, by design, the bi-directional amplifier 30 assembly is configured to isolate the uplink signal from the downlink signal to mitigate interference between the channels).

. 


Claims 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012  in combination with Akhtar et al. US 2015/0236777, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107 and further in view of Scheucher US 2010/0197222.
As to claims 4 and 5 with respect to claim 1, McKay teaches the server antenna, donor antenna and bi-directional amplifier are disposes as a single unit with a common housing positioned on a window sill, the transmitting with the other server antenna is transmitting from an interior surface of the barrier or window.

	Since Scheucher teaches a wireless repeater system, it would have been obvious to one or ordinary skill in the before the effective filing date of the instant application to alternatively position the donor antenna of McKay modified to the exterior of a barrier wall as taught by Scheucher to position and direct the antenna for best performance.

As to claim 7 with respect to claim 1, Scheucher of McKay modified teaches wherein the receiving with the first holographic metasurface beamforming antenna is a receiving at an exterior surface of a barrier and the transmitting with the other antenna is a transmitting from the exterior surface of the barrier (figure 1K, paragraphs 0198-0200, one of several configurations for the wireless repeater includes the indoor antenna 133 connection to the top sliding handle of the portable amplifier kit 101; this combination may be positioned inside or outside the barrier).

As to claim 8 with respect to claim 1, Scheucher of McKay modified teaches the transmitting is a transmitting to bend around a corner formed by a physically exterior surface of a structure in an outside environment (figure 6, paragraph 0277, the outdoor directional antenna 622 is alternatively mounted to the building roof 403, aimed at a tower and connected to an amplifier kit 601 attached to the lower exterior wall around the corner of the outdoor antenna).

	As to claim 9 with respect to claim 1, Scheucher of McKay modified teaches the transmitting is a transmitting to avoid an occlusion to line of sight wireless communication in an outside environment (paragraph 0277, the outdoor antenna 622 is aimed at a tower located in a preferred proximity or orientation with the closest and most unobstructed path).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012  in combination with Akhtar et al. US 2015/0236777, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107 and further in view of Lee et al. US 2007/0202931.
As to claim 13 with respect to claim 10 and claim 19 with respect to claim 17, McKay modified teaches amplifying the received uplink and downlink wireless millimeter waveform signal using a bidirectional amplifier, figure 1, paragraph 0031, bi-directional amplifier 30, but is silent to isolating and timing communication of the uplink and downlink signals by switching the bi-directional amplifier.
Lee teaches a system for data transfer over the same electrical routing network utilized by the mobile device, paragraph 0006. Lee teaches the system comprises a repeater including a bi-directional RF amplifier with a bandpass filter, an automatic gain control unit and a RF power detection unit to detect the band limited RF signals and to control the input/ output signal path RF switches to synchronously switch from one direction to the other direction, figure 10, paragraph 0010. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the bi-directional amplifier assembly of McKay with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644